PER CURIAM.
We see no way in which a reversal of this judgment can be avoided, because of the failure to show any devolution of the title of the first lessor upon the last lessors. The attention of the counsel was pointedly drawn to that point upon the trial, but, without showing the slightest connection between the lessors in the two leases, a recovery is sought upon the ground that the second lease is a renewal of the first. It is true that the second lease recites that it is a renewal of the old lease, but the lessors are different, and there is no proof of how the lessors of the so-called “renewal lease” acquired title if any they had. We do not see how we can avoid this objection. The case seems to have been tried in all other respects, but the point argued is fatal.
Judgment reversed, and new trial ordered, with costs to appellants to abide event.